*46SENTENCIA
Considerada la prueba, el Informe del Comisionado, las objeciones al mismo formuladas por los querellados y como resultado de la votación efectuada, se dicta sentencia en los casos de epígrafe con sujeción a los siguientes pronuncia-mientos:
1. Se suspende indefinidamente al querellado José A. Lavastida del ejercicio del notariado, y, del ejercicio de la abogacía, por el término de un año. El Juez Asociado Señor Díaz Cruz limitaría la sanción al ejercicio del notariado por un término de un año y el Juez Asociado Señor Negrón García lo separaría indefinidamente del ejercicio de la abogacía.
2. Se censura al abogado Ramón Moran Loubriel. El Juez Asociado Señor Negrón García lo separaría del ejercicio de la abogacía.
3. Se suspende al querellado Luis E. Colón Ramery del ejercicio del notariado por el término de seis meses. El Juez Asociado Señor Díaz Cruz limitaría la sanción a una amonestación o censura; el Juez Asociado Señor Negrón García lo suspendería del ejercicio de la abogacía.
4. Se suspende al querellado Víctor M. Caparros Cabrera indefinidamente del ejercicio del notariado. El Juez Asociado Señor Díaz Cruz limitaría la sanción a un término de seis meses y el Juez Asociado Señor Negrón García lo suspendería del ejercicio de la abogacía.
5. Se suspende al querellado Athos Castro Cros indefinida-mente del ejercicio del notariado. El Juez Asociado Señor Díaz Cruz limitaría la sanción a un término de seis meses; el Juez Asociado Señor Negrón García lo suspendería del ejercicio de la abogacía.
Así lo pronunció y manda el Tribunal y certifica el Secretario. Los Jueces Asociados Señores Martín y Díaz Cruz emitieron sendas opiniones disidentes. El Juez Asociado Señor Irizarry Yunqué emitió opinión a la cual se une el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente *47haciendo constar que, en adición a las sanciones disciplinarias decretadas, suspendería a todos los querellados del ejercicio de la abogacía durante determinados períodos proporcionados a la gravedad de las actuaciones de cada uno; el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Rigau y Dávila se inhibieron.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—